Citation Nr: 0109165	
Decision Date: 03/28/01    Archive Date: 04/03/01	

DOCKET NO.  00-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a residual of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970 
and was stationed in Vietnam from May 31, 1969 to May 2, 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's peripheral neuropathy is not etiologically 
related to his service or any exposure to Agent Orange in 
Vietnam.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
military service or in-service exposure to Agent Orange or 
any other incident therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1153 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his peripheral neuropathy is a 
result of exposure to Agent Orange while he was stationed in 
Vietnam.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans' Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In January 1999, the RO 
informed the veteran of the evidence needed to substantiate 
his claim.  Specifically, the RO requested the veteran to 
provide material evidence showing that he had peripheral 
neuropathy while in service or within one year of his 
separation.  In a December 1999 statement of the case and a 
subsequent June 2000 supplemental statement of the case the 
veteran was again advised of the material needed to 
substantiate his claim.  

A Board decision in September 1998 denied service connection 
for multiple sclerosis (MS).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, the VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 1114 Stat. 2096 (2000).  

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for peripheral neuropathy.  

During his earlier claim for service connection for MS, the 
veteran indicated, in a February 1995 letter responding to 
the RO's request for information, that he first sought 
treatment in 1971 from Dr. Edward J. Conrad, M.D. and was 
admitted to St. Charles Hospital in the spring of 1971.  He 
had been unsucessful in getting copies of Dr. Conrad's 
records.  The RO made attempts to obtain these treatment 
records, as well as those from St. Charles Hospital.  In 
March 1996, the RO received a letter from St. Charles 
Hospital indicating that all records prior to 1975 had been 
destroyed.  Dr. Conrad did not respond to any requests for 
treatment records.

October 1979 treatment records from St. Vincent Hospital and 
Medical Center note that the veteran first noticed numbness 
in his feet in 1972.  The treatment records further note that 
he had a myelogram in 1971 at St. Charles Hospital that was 
limited to the lumbar region and showed narrowing of the L1-
L2 vertebral bodies with slight epithelial prominence.  The 
final impression in October 1979 was subarachnoid cyst at the 
eighth dorsal vertebral body.  

December 1979 and February 1981 letters from John C. Mareska, 
M.D., express a strong suspicion that the veteran was 
suffering from demyelinating disease.  

VA treatment records indicate that the veteran underwent an 
Agent Orange examination in November 1983.  The results 
included an initial impression of: rule out MS.  A January 
1984 neurology consultation report noted impressions of 
peripheral neuropathy and moderate ataxia.  In April 1984, 
the veteran reported a five-year history of numbness in his 
hands and feet.  A May 1984 electroencephalogram was normal.  
In December 1985, a diagnosis of probable 
olivopontocerebellar atrophy (OPCA) was made.  Although a 
provisional diagnosis of questionable MS was noted in August 
1986, the neurologist indicated that the nature of the 
veteran's chronic progressive multifocal central nervous 
system degeneration remained obscure.  An April 1996 progress 
note indicates that questionable MS was the best guess with 
regard to the veteran's disability.

Private treatment records, dating from June 1987 to June 1996 
reveal that the veteran's complaints of numbness in his lower 
and upper extremities were variously diagnosed as 
demyelinating disease, MS and peripheral neuropathy.  During 
June 1987 treatment at the Mayo Clinic, the veteran indicated 
that his symptoms first began in 1974 when he noted a numb 
feeling involving the distal aspects of both his upper and 
lower extremities.  The examiner noted that the veteran had 
been exposed to Agent Orange during his service in Vietnam, 
and that his symptoms were most consistent with a diagnosis 
of MS.  An August 1988 treatment record from Cleveland Clinic 
Foundation noted that the veteran was in usual health until 
the late 1970's when he had decreased sensation distally in 
all four of his extremities.  This treatment record also 
noted that the veteran had been exposed to Agent Orange 
during the Vietnam War.  A diagnosis of multiple sclerosis 
was made.  S. Zaheer Hasan, M.D., in an August 1992 
evaluation reported that the veteran's symptoms started in 
1975 and assessed of demyelinating condition, possible MS as 
well as a possibility of a progressive encephaloneuropathy 
involving both central and peripheral myelin.  A September 
1994 MRI study from St. Charles Hospital indicates that the 
findings were again consistent with a demyelinating process 
such as MS.  A June 1996 St. Charles treatment record shows 
that the diagnosis of MS was first made in the military.  

A July 1997 evaluation conducted by Ira Weiden, M.D., shows 
the veteran's problems began in 1971 with numbness and 
tingling of his arms and legs.  The diagnosis was again MS.

In an October 1998 letter from Dr. Hasan, the physician noted 
that he had followed the veteran for MS and a peripheral 
neuropathy of an unclear etiology.  The veteran had been his 
patient for the last six years and his condition had 
deteriorated.  Assessments of a history of MS with 
paraparesis and a peripheral neuropathy of unclear etiology 
could not be excluded.  The physician noted that a previous 
evaluation for chronic inflammatory demyelinating 
polyneuropathy and subsequent trial of "IV Ig" was 
unsuccessful.  Dr. Hasan opined that it was an unclear reason 
for the neuropathy and that he was unsure whether the 
neuropathy was secondary to the veteran's exposure to Agent 
Orange in Vietnam.  

The veteran has submitted many statements that his symptoms 
first began in 1971 shortly after his discharge from service 
and that he believes his current peripheral neuropathy is a 
result of his exposure to Agent Orange in service.  

Analysis

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for acute and subacute 
peripheral neuropathy only if the disease became manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record is negative for complaints or findings that could 
be associated with a diagnosis of peripheral neuropathy until 
1972, two years after the veteran's service in Vietnam.  In 
this regard, the Board finds more probative earlier treatment 
records which note complaints beginning between 1972 and 
1975, rather than later treatment records which show symptoms 
beginning in 1970 or 1971, as the earlier treatment records 
are more contemporaneous to the onset of the veteran's 
symptoms and are not as reliant on his remote memory.  Those 
treatment records that show an inservice or 1971 onset of 
symptoms, are comprised of evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner and does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, he was not diagnosed 
with peripheral neuropathy prior to January 1984.

While a veteran is competent to provide evidence of visible 
symptoms, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Thus, the veteran is not competent to provide evidence that 
he manifested symptoms consistent with peripheral neuropathy 
within a year following his last exposure to Agent Orange in 
Vietnam.  There is, therefore no legal entitlement to service 
connection for the claimed disability on a presumptive Agent 
Orange basis under controlling law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Although the facts in this case do not entitle the veteran to 
service connection for peripheral neuropathy on a presumptive 
basis, this does not preclude him from establishing service 
connection for his claimed disability on a direct incurrence 
basis under the provisions of 38 U.S.C.A. § 1110.  See 
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d. 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

The preponderance of the private and VA medical evidence 
shows that the veteran is currently diagnosed with multiple 
sclerosis.  Dr. Hanson's October 1998 letter indicates that 
the veteran also has a peripheral neuropathy of unclear 
etiology.  The physician stated that he was unsure whether 
the neuropathy was caused by or related to the veteran's 
exposure to Agent Orange.  The Board finds that Dr. Hanson's 
opinion, at best, to be speculative.  Such an opinion couched 
in equivocal terms, is not entitled to any real probative 
value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Although other medical 
treatment records noted that the veteran had Agent Orange 
exposure in Vietnam, none of these treatment records made an 
etiological link between his Agent Orange exposure and his 
present peripheral neuropathy.  Therefore, the preponderance 
of the evidence is against service connection for peripheral 
neuropathy on a direct basis.  


ORDER

Service connection for peripheral neuropathy is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

